DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on May 23, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on pages 10-12 that “the cited references fail to disclose or suggest at least the features of ‘wherein the target block is a coding block, and a transform block is partitioned from the coding block,’ and ‘wherein the inverse non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform block,’ as recited in amended claim 1.”, Lee discloses wherein the target block is a coding block ([0062] When encoding and decoding an image, the unit may be a region generated by partitioning a single image… the unit may mean a block, a macroblock, a coding tree unit, a code tree block, a coding unit, a coding block), a prediction unit, a prediction block, a residual unit), a residual block, a transform unit, a transform block, etc.; and Fig. 3), and a transform block is partitioned from the coding block ([0063] Each coding tree unit may be partitioned by using at least one of a quad-tree partitioning method, a binary-tree partitioning method and ternary-tree partitioning method to configure a lower unit such as coding unit, prediction unit, transform unit, etc.), and wherein the inverse non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform block ([0252] In another example, when an NSST index is 0, filtering may be determined not to be applied, and when the NSST index is other than 0, filtering may be determined to be applied. [i.e., based on the NSST index, not based on size]).  The new grounds of rejection were necessitated by amendment.

Claim Objections
Claim 14 is objected to because of the following informalities: “non-separate” should be “non-separable.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Taking claim 1 as exemplary, the limitation “wherein the inverse non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform block” could be interpreted to mean the transform is determined to be performed when something else indicates it, such as an index (i.e., anything other than the size of the coding block being greater), or it could mean the transform is not performed when the size of the coding block is greater. Examiner interprets the limitation as the former.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., (U.S. Patent Application Publication No. 20210021818 A1), [hereinafter Lee].
Regarding claim 1, Lee discloses an image decoding method performed by a decoding apparatus (The present invention relates to an image encoding/decoding method and apparatus, and a recording medium storing a bitstream; 0001), the method comprising: 
receiving a bitstream including residual information ([0131] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block; 0131 and Fig. 2); 
deriving transform coefficients for a target block based on the residual information ([0133] In order to decode a transform coefficient level (quantized level), the entropy decoding unit 210 may change a one-directional vector form coefficient into a two-dimensional block form by using a transform coefficient scanning method.); 
deriving modified transform coefficients based on an inverse non-separable transform for the transform coefficients ([0250] According to an embodiment of the present invention, whether or not to apply filtering may be determined on the basis of transform information of a current block. The transform information may be at least one of a coded block flag (CBF), an explicit multiple core transform (EMT) flag, a non-separable secondary transform (NSST) index, a transform skip flag, and multiple transform selection (MTS).); 
deriving residual samples for the target block based on an inverse primary transform for the modified transform coefficients ([0199] The primary transform of the residual signal results in transform coefficients, and the secondary transform of the transform coefficients results in secondary transform coefficients); and 
generating a reconstructed picture based on the residual samples for the target block ([0203] The quantized-level coefficients may then be dequantized, then be secondary-inverse-transformed as necessary, and finally be primary-inverse-transformed as necessary to generate a reconstructed residual signal), wherein the target block is a coding block ([0062] When encoding and decoding an image, the unit may be a region generated by partitioning a single image… the unit may mean a block, a macroblock, a coding tree unit, a code tree block, a coding unit, a coding block), a prediction unit, a prediction block, a residual unit), a residual block, a transform unit, a transform block, etc.; and Fig. 3), and a transform block is partitioned from the coding block ([0063] Each coding tree unit may be partitioned by using at least one of a quad-tree partitioning method, a binary-tree partitioning method and ternary-tree partitioning method to configure a lower unit such as coding unit, prediction unit, transform unit, etc.), and
wherein the inverse non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform ([0252] In another example, when an NSST index is 0, filtering may be determined not to be applied, and when the NSST index is other than 0, filtering may be determined to be applied. [i.e., based on the NSST index, not based on size]).
Regarding claim 2, Lee discloses all the limitations and motivation of claim 1, as discussed above. Lee also discloses wherein information on the size of the maximum transform applied block is further received ([0117] A coding parameter may include information (flag, index, etc.) such as syntax element that is encoded in an encoder and signaled to a decoder, and information derived when performing encoding or decoding…a transform type, a transform size, information of whether or not a primary (first) transform is used, information of whether or not a secondary transform is used, a primary transform index, a secondary transform index… information on a CTU size, information on a minimum block size, information on a maximum block size).  
Regarding claim 3, Lee discloses all the limitations and motivation of claim 1, as discussed above. Lee also discloses wherein whether the inverse non-separable transform is performed is derived by comparing the larger of the width or height of the target block with the width or height of the maximum transform applied block (when the horizontal size (width) of the coding unit is larger than the horizontal size (width) of the maximum transformation block, the coding unit may be vertically bisected. For example, when the vertical size (length) of the coding unit is larger than the vertical size (length) of the maximum transformation block, the coding unit may be horizontally bisected; 0159).  
Regarding claim 4, Lee discloses all the limitations and motivation of claim 1, as discussed above. Lee also discloses wherein the maximum transform block is 64x64 (when the size of a coding unit is 64×64; 0159 [Examiner notes the block is interpreted as the coding unit]).  
Regarding claim 5, Lee discloses all the limitations of claim 1, as discussed above. Lee also discloses wherein when the size of the target block is larger than the size of the predetermined maximum transform block, a Low Frequency Non-Separable Transform (LFNST) index indicating a predetermined transform kernel matrix used for the inverse non-separable transform is not derived (0053] For example, a constraint is set to skip signaling a secondary transform index for a CU splitting into multiple TUs. A CU is forced to split into multiple TUs when at least one of the following is true: a CU width is larger than a maximum TU width (or maximum TU or TB size), a CU height is larger than a maximum TU height (or maximum TU or TB size), or a CU size is larger than a maximum TU or TB size specified in the standard or in a SPS, PPS, tile, tile group, or slice level. Accordingly, a secondary transform index is not signaled nor parsed for a current CU when the current CU will be split into multiple TUs. [i.e., based on the index.] The secondary transform index for the current CU is simply inferred to be zero when the current CU will be split into multiple TUs.)
Regarding claim 6, Lee discloses all the limitations of claim 1, as discussed above. Lee also discloses wherein the target block includes a luma coding block and a chroma coding block ([0062] the unit may include a luma component block, a chroma component block associated with the luma component block.)
Regarding claims 7-10, Lee discloses all the limitations all of the elements of claims 1-4, respectively, in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claims 1-4 apply equally as well to those elements of claims 7-10. 
Regarding claims 11-12, Lee discloses all the limitations of claims 5-6, respectively, in decoder method form rather than encoder method form. Therefore, the supporting rationale of the rejection to claims 5-6 apply equally as well to those elements of claims 10-12. 
Regarding claim 13, Lee discloses all of the elements of claim 7 in encoder method form rather than encoder CRM form. Lee also discloses a computer-readable medium (a computer-readable recording medium according to the present invention may store a bitstream generated by a video encoding method according to the present invention; 0026). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 13. 
Regarding claim 14, Lee discloses A transmission method of data for an image (The present invention relates to an image encoding/decoding method and apparatus, and a recording medium storing a bitstream; 0001), the method comprising: 
obtaining a bitstream for the image (Fig. 2); 
wherein the bitstream is generated based on; 
deriving prediction samples for a target block ([0203] The quantized-level coefficients may then be dequantized, then be secondary-inverse-transformed as necessary, and finally be primary-inverse-transformed as necessary to generate a reconstructed residual signal), 
deriving residual samples for the target block based on the prediction samples ([0131] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block; 0131 and Fig. 2), 
deriving transform coefficients for the target block based on a primary transform for the residual samples ([0199] The primary transform of the residual signal results in transform coefficients, and the secondary transform of the transform coefficients results in secondary transform coefficients), 
deriving modified transform coefficients from the transform coefficients based on a predetermined transform kernel matrix for a non-separate transform ([0250] According to an embodiment of the present invention, whether or not to apply filtering may be determined on the basis of transform information of a current block. The transform information may be at least one of a coded block flag (CBF), an explicit multiple core transform (EMT) flag, a non-separable secondary transform (NSST) index, a transform skip flag, and multiple transform selection (MTS).), and 
encoding quantized residual information and a Low Frequency Non-Separable Transform (LFNST) index indicating the transform kernel matrix to generate the bitstream (0053] For example, a constraint is set to skip signaling a secondary transform index for a CU splitting into multiple TUs. A CU is forced to split into multiple TUs when at least one of the following is true: a CU width is larger than a maximum TU width (or maximum TU or TB size), a CU height is larger than a maximum TU height (or maximum TU or TB size), or a CU size is larger than a maximum TU or TB size specified in the standard or in a SPS, PPS, tile, tile group, or slice level. Accordingly, a secondary transform index is not signaled nor parsed for a current CU when the current CU will be split into multiple TUs. [i.e., based on the index.] The secondary transform index for the current CU is simply inferred to be zero when the current CU will be split into multiple TUs.), 
transmitting the data comprising the bitstream, wherein the target block is a coding block ([0133] In order to decode a transform coefficient level (quantized level), the entropy decoding unit 210 may change a one-directional vector form coefficient into a two-dimensional block form by using a transform coefficient scanning method.), and a transform block is partitioned from the coding block, and 
wherein the non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform applied block ([0252] In another example, when an NSST index is 0, filtering may be determined not to be applied, and when the NSST index is other than 0, filtering may be determined to be applied. [i.e., based on the NSST index, not based on size]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Chiang US 20220159300 A1 discloses wherein the inverse non-separable transform is not performed based on the size of the coding block being greater than the size of a predetermined maximum transform block (Chiang [0012] A RST index equals to 0 indicating RST is not applied to a current CU, otherwise the RST index indicates which secondary transform kernel is chosen for the current CU.) Chiang (0053] For example, a constraint is set to skip signaling a secondary transform index for a CU splitting into multiple TUs. A CU is forced to split into multiple TUs when at least one of the following is true: a CU width is larger than a maximum TU width (or maximum TU or TB size), a CU height is larger than a maximum TU height (or maximum TU or TB size), or a CU size is larger than a maximum TU or TB size specified in the standard or in a SPS, PPS, tile, tile group, or slice level. Accordingly, a secondary transform index is not signaled nor parsed for a current CU when the current CU will be split into multiple TUs. [i.e., based on the index.] The secondary transform index for the current CU is simply inferred to be zero when the current CU will be split into multiple TUs.). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487